Citation Nr: 1745575	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine disability, lumbosacral paraspinous muscle spasm with degenerative changes.

2.  Entitlement to an evaluation in excess 10 percent for varicose veins of the right lower extremity.

3.  Entitlement to an evaluation in excess 10 percent for varicose veins of the left lower extremity.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to April 1989 and from February 1994 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  Unfortunately, due to technical difficulties, a written transcript of those proceedings is not available.  By letter dated July 31, 2017, the Veteran was advised of the inability to produce a written transcript, and he was offered the opportunity for another hearing.  The Veteran did not respond and is presumed not to elect to appear at another hearing.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks increased evaluations for his service-connected lumbar spine disability, varicose veins, and hearing impairment.

With respect to these disabilities, although there is no transcript of the January 2017 hearing, the notes taken by the undersigned indicate that these disabilities may have undergone an increase in severity since he was last examined in August 2015 for his lumbar spine and varicose veins and since he was last examined in January 2010 for his hearing loss.  

In addition, with respect to hearing loss, the record indicates that an audiology consult was conducted in October 2009; however, the record directs the reader to "see scanned documents in vista imaging."  However, the referenced record does not appear to have been associated with the virtual claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine, varicose veins, and hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well the October 2009 audiology consult which has been scanned into VistA Imaging, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic type examination for his low back disorder.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS.  The examiner must specify in the report that the claims files in Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the spine should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Any neurological impairment due to the back pathology should also be set out in detail.  This should include whether there is lower extremity, bowel, or bladder impairment due to the back disorder.  If a separate examination is needed to set out these findings, such examination should be scheduled.

3.  The Veteran should be afforded a VA vascular diseases examination.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS.  The examiner must specify in the report that the claims files in Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  

4.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS.  The examiner must specify in the report that the claims files and Virtual VA in VBMS records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.   If any report is deficient in any manner, corrective procedures should be implemented at once.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




